Andrews, Judge,
dissenting.
Because I believe the majority has misconstrued the holding in Barentine v. Kroger Co., 264 Ga. 224 (443 SE2d 485) (1994), and ignored the mandate of Alterman Foods v. Ligon, 246 Ga. 620 (272 SE2d 327) (1980), and the long line of cases holding the plaintiff must show that she was exercising ordinary care for her own safety, I respectfully dissent. Greeley maintains, throughout her deposition testimony, that she never looked down and does not know if there was any foreign substance visible on the- floor. She testified as follows: “Q: When you came into work on the morning of the incident, did you notice anything different about the floor, any different condition in the floor than it had been for the four or five days preceding other than the fact the sign wasn’t there? Was there anything changed about it? A: I can’t honestly say that I was concentrating on the floor. I didn’t notice — don’t recall specifically saying, you know —. Q: Were you looking at the floor when you came up that morning, the first time you came in the building? A: When I first came into the building, probably not. I come in on the first floor. Q: And I guess you went down to your office, and then at some point you came back down the hall, back to the elevators in order to go to the fifth floor? A: Right. Q: And at that time, do you remember noticing any difference in the condition of the floor as compared to the four or five days before? A: I only noticed that the sign wasn’t there. Q: Did you look at the floor when you came back to the fifth floor? A: I don’t recall examining the floor or looking at the floor. I just know that the sign wasn’t there.”
Nowhere in her deposition does she indicate that she looked at the floor but could not see any substance on the floor.
Later, Greeley submitted an affidavit as a supplement to her brief in opposition to Spanos’ motion for summary judgment in which she states: “After I fell on November 17, 1992 I noticed an oily substance on my pants and hand. Prior to my fall I could not see this or any other substance on the floor of either the elevator or the walkway.” If we interpret this as not contradicting her deposition testimony, then we take this statement to mean she did not see anything on the floor because, as stated previously, she does not recall looking at the floor. If we take the statement to mean she did look at the floor and could not see any substance, then this is directly contradictory to her deposition testimony in which she consistently maintained she did not notice the condition of the walkway in front of the elevators and the rule in Prophecy Corp. v. Charles Rossignol, Inc., 256 Ga. 27 *786(343 SE2d 680) (1986), applies.
Decided December 4, 1996
Slip and fall. Fulton Superior Court. Before Judge Wyatt Cummings Moore.
Bussey & Giudice, Mark E. Bussey, Raymond V. Giudice, for appellant.

Long, Weinberg, Ansley & Wheeler, John C. Bonnie, Kathryn S.

Accordingly, the uncontroverted evidence in the case is that Greeley did not look down and did not notice whether or not there was any foreign substance discernible on the floor. The majority opinion holds that Barentine stands for the proposition that even if Greeley admits she did not look down at the floor as she was stepping off the elevator, it is still a jury question as to whether she was exercising reasonable care. That is not the holding in Barentine; moreover, this finding flies in the face of long-established case law requiring a plaintiff to “make use of all [her] senses in a reasonable measure amounting to ordinary care in discovering and avoiding those things that might cause hurt to [her].” Alterman Foods, supra at 623. While Barentine states that it is possible to exercise ordinary care if the plaintiff offers “a specific reason” for not looking at the floor as he is walking, Barentine, supra at 225> that is not the case here. Greeley gives no reason why she did not look where she was stepping, she says only that she did not look. Accordingly, she was not exercising ordinary care for her own safety, and I would hold the trial court correctly granted Spanos’ motion for summary judgment.
I am authorized to state that Presiding Judge Birdsong and Judge Smith join in this dissent. ,